Citation Nr: 1419402	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for depression.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to January 1994.  She also had an earlier period of service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for depression and assigned an initial rating of 30 percent effective from December 15, 2008.

In a February 2011 decision the Board remanded the case for further development as to the issue on appeal.  

The February 2011 Board decision also noted that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims she is unable to work due to a service connected disability).   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As to the claim for an initial disability rating in excess of 30 percent for depression, in a March 2011 letter the Veteran alleged, in substance, that the observable symptomatology from her service-connected depression have become worse since her January 2009 VA examination.  Therefore, the Board finds that the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As explained above, the record raises a claim for a TDIU.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether her service connected disabilities prevent her from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(d) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

There are indications in the record that the Veteran receives ongoing VA and/or private treatment for depression.  However, the record does not contain either her post-2008 private treatment records or her post-March 2013 treatment records from the Omaha VA Medical Center.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-March 2013 treatment records from the Omaha VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Ask the Veteran to identify all private medical care providers who have evaluated or treated her for her depression.  After obtaining authorizations for each of these providers, associate there treatment records with the claims file either physically or electronically.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006) which notice also tells her that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature, extent and severity of her service connected disabilities, to include the impact of the conditions on her ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of her education and training.  

4.  After undertaking the above development to the extent possible, schedule the Veteran for a psychiatric examination to determine the nature, extent and severity of her service-connected depression, and the impact of that disability on her occupational functioning and daily activities.  The examiner must be provided with and review the entire claims file and any other pertinent records otherwise in the custody of VA including in electronic database form.  The examiner should elicit from the Veteran a narrative of all of the relevant symptoms associated with her depression.  The examiner should perform all indicated tests, studies, and mental status examination necessary for a complete evaluation of the service-connected depression; report all pertinent findings; and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should identify all of the Veteran's psychiatric symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which the depression impacts on her ability to work  

The examiner should provide a complete rationale for all opinions expressed.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to her TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then adjudicate whether an evaluation in excess of 30 percent is warranted for depression as well as her TDIU claim.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including those governing a TDIU as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

